DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Remarks 

Receipt of Applicant’s Amendment file on 09/28/2021 is acknowledged. The amendment includes claims 1-15 are amended.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Vig et al. (U.S. Patent No. 10,423,493 B1) in view of Raghavan et al. (U.S. Patent No. 7814104 B2), further in view of Block et al. (U.S. Pub. No. 2016/0034361 A1).
Regarding Claim 1, Vig teaches a data table processing method applied to a primary server in a database system cluster, wherein the database system cluster comprises the primary 
wherein the first partition instruction comprises a first partition key […] (col. 11, line 30-62, the key schema specifying subset of the attribute to be a primary key for the table that being used as input of the hash function to determine the particular partition records belong to), and a second partition instruction, wherein the second partition instruction comprises a second partition key […] (col. 11, line 30-62, col. 25, line 11-28 and 45-51, the GSI key is used to partition table in a set of GSI nodes), and wherein the second partition key is different from the first partition key (col. 25, line 11-28, the GSI key is different from the primary key of the base table, which read on wherein the second partition key is different from the first partition key as claimed).
Vig does not explicitly disclose: obtaining, by the primary server, a query instruction from a user input interface of the primary server or from a network node, a first partition instruction and a second partition instruction by splitting the query instruction into the first partition instruction and the second partition instruction, wherein the query instruction comprises a first partition key, a first query condition corresponding to the first partition key, a second partition key, and a second query condition corresponding to the second partition key.
Raghavan teaches: obtaining, by the primary server, a query instruction from a user input interface of the primary server or from a network node (the criteria used to partition a database object is specified in the statement that creates the database object, for example, the following structured query language statement creates a table ‘sales’ that is ranged partitioned based on date values contained in the a columned named ‘saledate’, col. 1, line 26-43), a first partition instruction and a second partition instruction by splitting the query instruction into the first partition instruction and the second partition instruction, wherein the query instruction comprises 
It would have been obvious to one of ordinary skill in art before the effective filing date of the invention was made to include obtaining, by the primary server, a query instruction from a user input interface of the primary server or from a network node, a first partition instruction and a second partition instruction by splitting the query instruction into the first partition instruction and the second partition instruction, wherein the query instruction comprises a first partition key, a first query condition corresponding to the first partition key, a second partition key, and a second query condition corresponding to the second partition key into distributed database of Vig.
Motivation to do so would be to include obtaining, by the primary server, a query instruction from a user input interface of the primary server or from a network node, a first 
Vig as modified by Raghavan further teach:
partitioning, by the primary server, data in a first data table on the primary server according to the first partition key and the first query condition to obtain a first partition table and store the first partition table in the primary server (Vig, col. 10, line 11-24, col. 11, line 30-62, col. 13, line 31-53, the key schema specifying subset of the attribute to be a primary key for the table that being used as input of the hash function to determine the particular partition records belong to; which BTSNs store each of the table’s partitions; the master BTSN may be responsible for ensuring that a write to the partition has been saved at persistence storage while Raghavan teaches ‘create table sales (saleDate DATE, productionid NUMBER, …) partitioned by range (saledate) partition sal94Q1 values less than to_date (yy-mm-dd, ‘94-04-01’) partition sal94Q2 values less than to_date (yy-mm-dd, ‘94-07-01’) partition sal94Q3 values less than to_date (yy-mm-dd, ‘94-10-01’) partition sal94Q4 values less than to_date (yy-mm-dd, ‘95-01-01’))’, which includes four partitions: sal94Q1, sal94Q2, sal94Q3, and sal94Q4, each partition has ‘bounds’ that dictate which rows are stored in the partition, col. 1, line 26-49);
wherein the second partition instruction instructs the secondary server to partition data in a second data table on the secondary server according to the second partition key and the second query condition to obtain a second partition table and store the second partition table in the 
Vig as modified by Raghavan do not explicitly disclose: sending, by the primary server, the second partition instruction to the secondary server.
Block teaches: sending, by the primary server, the second partition instruction to the secondary server (the master node forwards the received events for each partition to the corresponding cluster node for storage, paragraph [0023], paragraph [0034], noted, the master node is interpreted as the primary server).
It would have been obvious to one of ordinary skill in art before the effective filing date of the invention was made to include sending, by the primary server, the second partition instruction to the secondary server into distributed database of Vig.
Motivation to do so would be to include sending, by the primary server, the second partition instruction to the secondary server to allow the cluster to survive any single point of failure with rapid failover (Block, paragraph [0014], line 7-8).
Regarding claim 2, Vig as modified by Raghavan and Block teach all claimed limitations as set forth in the rejection of claim 1, further teach wherein the query instruction comprises a query column, wherein the query instruction queries data in the query column meeting the first condition, and wherein the data table processing method further comprises executing, by the 
Regarding claim 3, Vig as modified by Raghavan and Block teach all claimed limitations as set forth in the rejection of claim 1, further teach wherein the query instruction comprises a query column, wherein the query instruction querying data in the second partition table meeting the second condition; and wherein the datable processing method further comprises sending, by the primary server, the query instruction to the secondary server to enable the secondary server to execute the query instruction on the second partition table (Raghavan, col. 6, line 22-30, the database server read the stored predicate ‘B,5’ and compares the predicate against the constituent-key-range for column B of each of the partitioned in the not-pruned range (p0 to p3), based on these comparisons, the database server would determine it is not possible for data items in p1 and p2 to satisfy the predicates ‘B<5’, therefore, p1 and p2 would be pruned, leaving only partition p0 and p3).
Regarding claim 4, Vig as modified by Raghavan and Block teach all claimed limitations as set forth in the rejection of claim 1, further teach wherein the query instruction further comprises a first query column and a second query column, wherein the first query condition correspond to the first query column, wherein the second query condition corresponds to the second query column, wherein an "and" relationship exists existing between the first query condition and the second query condition, wherein the query instruction queries data in the first 
Regarding claim 5, Vig as modified by Raghavan and Block teach all claimed limitations as set forth in the rejection of claim 1, further teach wherein the query instruction comprises a first query column and a second query column, wherein the first query condition corresponds to the first query column, and second query condition corresponds to the second query column, wherein an “or” relationship exists between the first query condition and the second query condition, wherein the first query instruction queries data in the first partition table meeting the first query condition and data in the second partition table meeting the second query condition, wherein the first partition instruction comprises a first query instruction, wherein the second partition instruction comprises second query instruction, wherein the first query instruction comprises comprising the first query column and the first query condition, wherein the second query instruction comprises comprising the second query column and the second query 
As per claims 6 and 11, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 1 and are similarly rejected.
As per claims 7 and 12, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 2 and are similarly rejected.
As per claims 8-10, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 3-5 respectively and are similarly rejected.
As per claims 13-15, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 3-5 respectively and are similarly rejected.
Regarding claim 16, Vig as modified by Raghavan and Block teach all claimed limitations as set forth in the rejection of claim 1, further teach the first data table and the second data table comprises data from multiple services (Vig, col. 3, line 31-45, col. 5, line 12-20, col. 10, line 34-47, col. 11, line 54-57 and col. 12, line 1-6, col. 6, line 1-37, data for base table as a part of database service while data for non-relational database service are maintained using the log-structured service which is interpreted as the first data table and the second data table comprises data from multiple services).
Regarding claim 17, Vig as modified by Raghavan and Block teach all claimed limitations as set forth in the rejection of claim 1, further teach wherein each of the first partition key and the second partition key corresponds to a data table column (Vig, col. 6, line 32-37, col. 10, line 11-24, col. 11, line 30-62, col. 13, line 31-53, col. 26, line 41-5, the key schema specifying subset of the attribute to be a primary key for the table that being used as input of the hash function to determine the particular partition records belong to, noted, the attribute to be a primary key of the base table and the GSI key of non-key attributes of the base table are interpreted as first partition key and the second partition key corresponds to a data column).
Regarding claim 18, Vig as modified by Raghavan and Block teach all claimed limitations as set forth in the rejection of claim 1, further teach wherein the primary server is in an active state, and wherein the secondary server is in a standby state (Block, paragraph, [0021], paragraph [0034], the master node is interpreted as the primary server is in an active state and the stand-by master node/failover cluster node is interpreted as the secondary server is in a standby state).
Regarding claim 19, Vig as modified by Raghavan and Block teach all claimed limitations as set forth in the rejection of claim 1, further teach wherein the primary server does .
Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Vig et al. (U.S. Patent No. 10,423,493 B1) in view of Raghavan et al. (U.S. Patent No. 7814104 B2) and Block et al. (U.S. Pub. No. 2016/0034361 A1), further in view of Kuwahara et al. (U.S. Pub. No. 2005/0178823 A1).
Regarding claim 20, Vig as modified by Raghavan and Block teach all claimed limitations as set forth in the rejection of claim 1, but do not explicitly disclose: wherein each of the first data table and the second data table comprises a customer name, an account number, an age, and a balance.
Kuwahara teaches: wherein each of the first data table and the second data table comprises a customer name, an account number, an age, and a balance (Fig. 3 illustrate a table comprising customer number (account number), name, age and account balance; in conjunction with the first table and second table as taught by Vig as explained above, it teaches wherein each of the first data table and the second data table comprises a customer name, an account number, an age, and a balance as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the invention was made to include wherein each of the first data table and the second data 
Motivation to do so would be to include wherein each of the first data table and the second data table comprises a customer name, an account number, an age, and a balance to display more detailed information for a customer (Kuwahara, paragraph [0005], line 9-11).
Response to Arguments
Applicant’s arguments with respect to claims 1, 6 and 11 have been considered but are moot in view of the new ground(s) of rejection (See new reference of Raghavan).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168       

/DEBBIE M LE/Primary Examiner, Art Unit 2168
January 13, 2022